DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/259,117 filed on January 08, 2021. Claims 1-20 are subject to examination.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:
	in claim 1, line 4 “5G” should be replaced with “5G (fifth-generation)”;
in claim 12, line 3 “5G” should be replaced with “5G (fifth-generation)” and line 8 “by a user equipment (LIE)” should be replaced with “to a user equipment (UE)”; and
in claim 15, line 4 “one or more memory mediums storing” should be replaced with “one or more memories storing” or “one or more non-transitory memory mediums storing”, line 6 “5G” should be replaced with “5G (fifth-generation)” and line 12 “PMI; determine” the function “determine” should begin with an indent.
	Appropriate correction is required. Regarding claims 2-11, 13-14 and 16-20 are objected to as being dependent on objected claims.

Reason for Allowance
Regarding claims 1, 12 & 15, Wu (US 2018/0278315 A1) teaches an apparatus comprising: one or more processors, wherein to configure a user equipment (UE) for channel state information (CSI) reporting (Figure 10, Block 1002 “1st CSI calculation and report”) in a 5G network (Paragraph 36: the disclosure is applied to 5G and later including NR technologies), the one or more processors are configured to: decode a radio resource control (RRC) configuration message (Figure 5: RRC layer), the RRC configuration message including first configuration information to configure determination of channel quality information (CQI), a rank indicator (RI), and a precoding matrix indicator (PMI) for the CSI reporting (Figure 10: “1st CSI report includes RI, PMI, CQI”); decode second configuration information to configure codebook parameters for a high spatial resolution codebook associated with the PMI (Figure 10: “2nd CSI feedback stage”, Paragraph 9: the second feedback stage is determined based in part on the first feedback & Paragraph 87: codebook-based feedback with higher spatial resolution). In addition, Kim (2014/0334409 A1) teaches encode CSI for transmission to a base station, the CSI including the RI and the PMI (Figure 4, Step 450 “RI + PMI”).
However, prior art of record fails to disclose determine a precoding matrix based on the first configuration information, wherein a number of coefficients in at least one coefficient vector of the precoding matrix is configured using the second configuration information and encode CSI for transmission to a base station, the CSI including the RI and the PMI associated with the determined precoding matrix.
 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Nammi (US 2018/0367196 A1) discloses providing efficient codebook (Figure 9).
II. Gao (US 2018/0254813 A1) discloses progressive CSI feedback (Figure 16).
III. Nam (US 2016/0157218 A1) discloses CSI feedback (Figure 12).

6.	This application is in condition for allowance except for the following formal matters: 
The objections set forth above of this Office Action must be overcome.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M ALI whose telephone number is (571) 270-1639.  The Examiner can normally be reached on Monday-Thursday between 8:30AM to 3:30PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633